Citation Nr: 1037063	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-03 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine with 
dextroscoliosis.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left ankle fracture with scar and degenerative 
joint disease.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to September 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge in June 2010.  A transcript has been 
associated with the record.

The Board notes that, during the hearing, the undersigned 
indicated that the issue of entitlement to a higher evaluation 
for gastrointestinal reflux disease (GERD) was also in appellate 
status.  However, closer review of the record reveals that 
although the Veteran submitted a notice of disagreement with 
respect to the evaluation assigned to this disability, he did not 
thereafter perfect an appeal.  As such, the evaluation of his 
GERD is not properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his June 2010 hearing, the Veteran maintained that his low 
back, left ankle, and right knee disabilities have worsened since 
his most recent VA examination.  The Board observes that the 
Veteran was most recently afforded examinations of these 
disabilities in October 2007, nearly three years ago.  At the 
2010 hearing, the Veteran described symptoms such as radiating 
pain into his legs related to his back disability, and indicated 
that he had been prescribed bed rest.  He indicated that he had 
instability of his right knee.  His testimony suggests worsening 
of his service-connected disabilities.  Accordingly, the Board 
finds that current examinations should be obtained.  See Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990) [noting that VA's duty to 
assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a service-
connected disability has become worse]; see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997) [finding that a Veteran is 
entitled to a new VA examination where there is evidence that the 
condition has worsened since the last examination].

In light of the above discussion, the Board finds that additional 
development is necessary.  Accordingly, the case is REMANDED for 
the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
severity of his lumbar spine disability.  
The claims file and a copy of this remand 
should be forwarded to the examiner for 
review.  A full history should be elicited 
from the Veteran during the course of the 
examination, the details of which should be 
included in the examination report.

All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should identify all 
current manifestations of the Veteran's 
spine disability.  

The results of range of motion testing of 
the lumbar spine should be reported, and 
any excursion of motion accompanied by pain 
should be specifically identified.  The 
examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should identify the point at which 
pain or any other factor limits motion.

The examiner should describe the duration 
during the previous year of any 
incapacitating episodes.

The examiner should also offer an opinion 
regarding the impact of the disability on 
the Veteran's ability to work.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
severity of his left ankle disability.  The 
claims file and a copy of this remand 
should be forwarded to the examiner for 
review.  A full history should be elicited 
from the Veteran during the course of the 
examination, the details of which should be 
included in the examination report.

All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should identify all 
current manifestations of the Veteran's 
ankle disability.  

The results of range of motion testing of 
the left ankle should be reported, and any 
excursion of motion accompanied by pain 
should be specifically identified.  The 
examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should identify the point at which 
pain or any other factor limits motion.

The examiner should also offer an opinion 
regarding the impact of the disability on 
the Veteran's ability to work.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
severity of his right knee disability.  The 
claims file and a copy of this remand 
should be forwarded to the examiner for 
review.  A full history should be elicited 
from the Veteran during the course of the 
examination, the details of which should be 
included in the examination report.

All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should identify all 
current manifestations of the Veteran's 
knee disability.  

The results of range of motion testing of 
right knee should be reported, and any 
excursion of motion accompanied by pain 
should be specifically identified.  The 
examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should identify the point at which 
pain or any other factor limits motion.

The examiner should indicate whether there 
is clinical evidence of instability and if 
so, its severity.  

The examiner should also offer an opinion 
regarding the impact of the disability on 
the Veteran's ability to work.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

4.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

5.  Readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


